EXHIBIT 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this "Agreement"), is made and entered into
effective as of September 5, 2018, by and among S&W Seed Company, a Nevada
corporation (the "Company") and the investors listed on Exhibit A hereto (each,
an "Investor" and together the "Investors").

T

his Agreement is made pursuant to the Securities Purchase Agreement, dated as of
the date hereof, between the Company and the Investors (the "Purchase
Agreement") in connection with the following.



W I T N E S S E T H

WHEREAS, the Company and the Investors have entered into the Purchase Agreement
providing for the offer and sale of 1,607,717 shares of the Company's Common
Stock (the "Common Shares") and 7,235 shares of the Company's Series A
Convertible Preferred Stock (the "Preferred Shares" and together with the Common
Shares, the "Shares") in a private placement exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
pursuant to Section 4(a)(2) and Rule 506(b) of Regulation D promulgated
thereunder; and

WHEREAS, as an inducement to the Investors to purchase the Shares, the Company
has agreed to provide the Investors with certain registration rights.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties to this Agreement agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)   The term "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

(b)   The term "Business Day" means each Monday, Tuesday, Wednesday, Thursday
and Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

--------------------------------------------------------------------------------

(c)   The term "Board" means the Board of Directors of the Company.

(d)   The term "Commission" means the United States Securities and Exchange
Commission or any successor agency.

(e)   The term "Conversion Shares" means the shares of the Company's Common
Stock issuable upon conversion of the Preferred Shares.

(f)   The term "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(g)   The term "Person" (but not "person") means any individual, firm,
corporation, partnership, limited liability company, trust or other entity, and
shall include any successor (by merger or otherwise) of such entity.

(h)   The term "Purchase Price" means $3,110 per Preferred Share.

(i)   The term "Securities Act" means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Purchase Agreement.

ARTICLE II

REGISTRATION OF COMMON STOCK; INDEMNIFICATION

Section 2.01   Registrable Securities. For the purposes of this Agreement,
"Registrable Securities" means the Common Shares and the Conversion Shares;
provided that (i) the Common Shares and the Conversion Shares will cease to be
Registrable Securities, and (ii) the Company will not be obligated to maintain
the effectiveness of the Resale Registration Statement (as defined below), and
the Company's obligations under Section 2.02 hereof will cease, with respect to
the Registrable Securities of a holder thereof (a "Holder") following the date
on which (a) such securities have been sold or otherwise transferred by the
Holder thereof pursuant to an effective registration statement; or (b) such
securities are sold in accordance with Rule 144 (or any successor provision)
promulgated under the Securities Act. The period of time during which the
Company is required to keep the Resale Registration Statement effective is
referred to as the "Effectiveness Period."

Section 2.02   Registration. Within seventy-five (75) Business Days following
the date on which the Preferred Shares are first issued to the Investors (the
"Filing Date"), the Company shall prepare and file a resale registration
statement on Form S-3 or another applicable form, if Form S-3 is not then
available, registering offers and sales of Registrable Securities held by the
Investors and any other Holders of Registrable Securities pursuant to Rule 415
under the Securities Act (such registration statement together with all exhibits
thereto and any post-effective amendment thereto that becomes effective, the
"Resale Registration Statement"). The Company may supplement the Resale
Registration Statement from time to time to register securities other than
Registrable Securities for sale for the account of any

2

--------------------------------------------------------------------------------



Person; provided, however, that such supplement will be permitted only so long
as the Commission rules provide that such supplement does not give the
Commission the right to review the Resale Registration Statement; provided,
further, that such supplement does not adversely affect the rights of any
Holder.  Notwithstanding the foregoing or anything to the contrary in this
Article II, if the Company grants registration rights to one or more other
holders of its Common Stock that are more favorable to such holders than the
registration rights granted hereunder, with respect to underwritten offerings or
otherwise, the Company and the holders of a majority of the Registrable
Securities hereunder shall in good faith amend this Agreement to reflect such
more favorable terms as reasonably as practicable.

Section 2.03   Registration Procedures. In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Article
II, the Company will use its best efforts to:

(a)   cause the Resale Registration Statement (and any other related
registrations, qualifications or compliances as may be reasonably requested and
as would permit or facilitate the sale and distribution of all Registrable
Securities until the distribution thereof is complete) to become effective as
soon as practicable following the filing thereof but not later than 180 days
after the Filing Date (the "Scheduled Effective Date");

(b)   prepare and file with the Commission the amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith
and take all other actions as may be necessary to keep the Resale Registration
Statement continuously effective until the disposition of all securities in
accordance with the intended methods of disposition by the Holder or Holders
thereof set forth in the Resale Registration Statement will be completed, and to
comply with the provisions of the Securities Act (to the extent applicable to
the Company) with respect to the dispositions;

(c)   (i) at least five (5) Business Days before filing with the Commission,
furnish to each Holder and its counsel (if any) copies of all documents proposed
to be filed with the Commission in connection with such registration, which
documents will be subject to the review and reasonable comment of such Holder
and its counsel; (ii) furnish to each Holder of Registrable Securities a
reasonable number of copies of the Resale Registration Statement, of each
amendment and supplement thereto, and of the prospectus included in the Resale
Registration Statement (including each preliminary prospectus), in conformity
with the requirements of the Securities Act, and the other documents (including
exhibits to any of the foregoing), as the Holder may reasonably request, in
order to facilitate the disposition of the Registrable Securities owned by such
Holder; (iii) respond as promptly as practicable to any comments received from
the Commission with respect to each Resale Registration Statement or any
amendment thereto; and (iv), as promptly as reasonably possible, provide the
Holders true and complete copies of all correspondence from and to the
Commission relating to such Resale Registration Statement that pertains to the
Holders as "Selling Stockholders" but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company.

3

--------------------------------------------------------------------------------

(d)   register or qualify the Registrable Securities covered by the Resale
Registration Statement under the securities or "blue sky" laws of the various
states as any Holder reasonably requests and do any and all other acts and
things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any jurisdiction;

(e)   provide a transfer agent and registrar for the Registrable Securities
covered by the Resale Registration Statement not later than the effective date
of the Resale Registration Statement;

(f)   notify the Holders promptly, and confirm such notice in writing, (i)(A)
when a prospectus as contained in the Resale Registration Statement (a
"Prospectus") or any Prospectus supplement or post-effective amendment has been
filed, and (B) with respect to a Resale Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Resale Registration
Statement or the initiation of any proceedings for that purpose, (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (iv) of the existence of any fact or the happening
of any event that makes any statement made in such Resale Registration Statement
or related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or which requires the making
of any changes in such Resale Registration Statement, Prospectus or documents so
that, in the case of the Resale Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) of the Company's
reasonable determination that a post-effective amendment to a Resale
Registration Statement would be appropriate, or (vi) of any request by the
Commission or other governmental authority for amendments or supplements to a
Resale Registration Statement or related Prospectus or for additional
information that pertains to the Holders as "Selling Stockholders" or the "Plan
of Distribution;"

(g)   enter into customary agreements (including, in the event the Holders elect
to engage an underwriter in connection with the Resale Registration Statement,
an underwriting agreement containing customary terms and conditions) and take
all other actions as may be reasonably required in order to expedite or
facilitate the disposition of Registrable Securities; provided, however, that
the Company will not be liable for any underwriter's fees, commissions and
discounts or similar expenses; and

(h)   make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Resale Registration Statement or any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible time.

4

--------------------------------------------------------------------------------



Section 2.04   Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

(a)   make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;

(b)   file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act;

(c)   so long as a Holder owns any unregistered Registrable Securities, furnish
to the Holder upon any reasonable request a written statement by the Company as
to its compliance with the public information requirements of Rule 144
promulgated under the Securities Act and/or the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and any other reports and
documents of the Company as the Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing a Holder to sell any
Registrable Securities without registration (excluding any reports or documents
of the Company that the Company, in its sole discretion, deems confidential);
provided, that to the extent such documents and reports are available on the
Commission's website, the Company shall not be required to provide the copies
contemplated by this subsection (c); and

(d)   take such further action as any Holder may reasonably request to enable
such Holder to sell the Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144.

Section 2.05   Registration and Selling Expenses. All expenses incurred by the
Company in connection with the Company's performance of or compliance with this
Article II, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company, will be paid by the Company. Each
Holder may, at its election, retain its own counsel and other representatives
and advisors as it chooses at its own expense; provided that the Company will
pay the reasonable fees and expenses of one counsel to the Holders incurred as
part of reviewing the Resale Registration Statement and any Prospectuses and
amendments related thereto, in an amount not to exceed $15,000 for each Holder
during the term of this Agreement.

Section 2.06   Registration Statement Not Declared Effective. The Company and
the Holders agree that the Holders will suffer damages if (i) the Resale
Registration Statement is not declared effective by the Commission on or prior
to the Scheduled Effective Date, or (ii) the length or frequency of Black-Out
Periods (as defined below) exceed the limits set forth in Section 2.07(a)
hereof. The Company and the Holders further agree that it would not be feasible
to ascertain the extent of such damages with precision. Accordingly, (x) if the
Resale Registration Statement is not declared effective by the Commission on or
prior to the Scheduled Effective Date and on such date or at any time thereafter
the Company is not diligently and in good faith making commercially reasonable
efforts to have the Resale Registration Statement

5

--------------------------------------------------------------------------------



declared effective, the Company shall pay an amount in cash as liquidated
damages to each Holder equal to one percent (1%) of the aggregate Purchase Price
paid for the Shares by such Holder for each thirty (30) day period after the
Scheduled Effective Date during which the Company is failing to make such
efforts, up to an aggregate maximum of four percent (4%); and (y) during the
continuance of a Black-Out Period beyond the limits set forth in Section 2.07(a)
hereof, the Company shall pay an amount in cash as liquidated damages to each
Holder equal to one percent (1%) of the aggregate Purchase Price paid for the
Shares by such Holder for each thirty (30) day period during the continuance of
a Black-Out Period beyond such limits, pro-rated as applicable for any partial
month, up to an aggregate maximum of four percent (4%).

Section 2.07   Inability to Use Prospectus; Black-Out Periods. Each Holder
agrees that, upon receipt of any notice from the Company of (i) the happening of
any event of the kind described in Sections 2.03(f)(i)(A), 2.03(f)(ii),
2.03(f)(iii), 2.03(f)(iv), 2.03(f)(v) or 2.03(f)(vi) hereof, or (ii) a
determination by the Board that it is advisable to suspend use of the Prospectus
for a discrete period of time due to pending corporate developments such as
negotiation of a material transaction which the Company in its sole discretion
after consultation with legal counsel, determines it would be obligated to
disclose in the Resale Registration Statement, which disclosure the Company
believes would be premature or otherwise inadvisable at such time or would have
a material adverse effect on the Company and its stockholders, such Holder will
forthwith discontinue disposition of such Registrable Securities pursuant to the
Resale Registration Statement or Prospectus until such Holder's receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 2.03(b)
hereof, or until such Holder is advised in writing by the Company that the use
of the applicable Prospectus may be resumed and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus. The period of time in which the
use of a Prospectus or Resale Registration Statement is so suspended shall be
referred to as a "Black-Out Period." The Company agrees to so advise such Holder
promptly of the commencement and termination of any such Black-Out Period, and
the Purchasers agree to keep the fact of such Black-Out Period confidential. The
Company shall not impose a Black-Out Period under this Section 2.07 for more
than ninety (90) consecutive days and not more than twice in any given twelve
(12) month period; provided, that at least sixty (60) days must pass between
Black-Out Periods and the total aggregate length of all Black-Out periods within
any twelve (12) month period shall not exceed one hundred and twenty (120) days.
Notwithstanding the foregoing, the Company may suspend use of any Resale
Registration Statement if the Commission's rules and regulations prohibit the
Company from maintaining the effectiveness of a Resale Registration Statement
because its financial statements are stale at a time when its fiscal year has
ended or it has made an acquisition reportable under Item 2.01 of Form 8-K or
any other similar situation until the Company's Form 10-K has been filed or a
Form 8-K, including any required pro forma or historical financial statements,
has been filed, respectively (provided that the Company shall use its reasonable
best efforts to cure any such situation as soon as possible so that the Resale
Registration Statement can be used at the earliest possible time). 

6

--------------------------------------------------------------------------------



Section 2.08   Certain Obligations of Holders.

(a)   As a condition to the inclusion of its Registrable Securities in the
Resale Registration Statement, each Holder will furnish to the Company the
information regarding the Holder as is legally required in connection with any
registration, qualification or compliance referred to in this Article II.

(b)   Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities pursuant to the Resale Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.

(c)   Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Resale Registration Statement are not transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing the Registrable Securities, if applicable, is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with this Agreement and the
Resale Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

(d)   Each Holder is hereby advised that the anti-manipulation provisions of
Regulation M under the Exchange Act may apply to sales of the Registrable
Securities offered pursuant to the Resale Registration Statement and agrees not
to take any action with respect to any distribution deemed to be made pursuant
to the Resale Registration Statement that constitutes a violation of Regulation
M under the Exchange Act or any other applicable rule, regulation or law.

(e)   The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 2.02 hereof may be assigned in whole
or in part by a Holder in connection with the transfer of such Registrable
Securities, provided, that: (i) the transfer of the Registrable Securities and
the rights to register such Registrable Securities are effected in accordance
with applicable securities laws, (ii) the transfer involves not less than fifty
percent (50%) of the Shares and the Conversion Shares (if any), (iii) the Holder
gives prior written notice to the Company, and (iv) the transferee agrees to
comply with the terms and provisions of this Agreement in a written instrument
reasonably satisfactory in form and substance to the Company and its counsel.
Except as specifically permitted by this Section 2.08, the rights of a Holder
with respect to Registrable Securities will not be transferable to any other
Person, and any attempted transfer will cause all rights of the Holder to
registration of Registrable Securities under this Article II to be forfeited,
void ab initio and of no further force and effect.

(f)   With the written consent of the Company and each Holder affected or
potentially affected by such proposed waiver, any provision of Sections 2.01,
2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08 or 2.09 hereof may be waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely). Upon the effectuation of
each waiver, the Company will promptly give written notice thereof to such
Holders.

7

--------------------------------------------------------------------------------



Section 2.09   Indemnification.

(a)   By the Company. The Company agrees to indemnify, to the fullest extent
permitted by law, each Holder of Registrable Securities being sold, its
directors, officers, employees, members, managers, partners, agents, and each
other Person, if any, who controls (within the meaning of the Securities Act and
the rules and regulations thereunder) such Holder (each, an "Indemnified
Person") against all losses, claims, damages, liabilities, and expenses
(including legal fees and expenses and all costs incident to investigation or
preparation with respect to such losses, claims, damages, liabilities, and
expenses and to reimburse such Indemnified Person for such costs as incurred)
(collectively, the "Losses") caused by, resulting from, or relating to any
untrue or alleged untrue statement of material fact contained in the Resale
Registration Statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or a fact necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished to the Company by or on behalf of such Holder in
writing expressly for use therein or by such Holder's failure to deliver a copy
of the Resale Registration Statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Holder with a
sufficient number of copies of the same and notified such Holder of such
obligation. In connection with an underwritten offering and without limiting any
of the Company's other obligations under this Agreement, the Company shall
indemnify such underwriters, their officers, directors, employees, and agents
and each Person who controls (within the meaning of the Securities Act and the
rules and regulations thereunder) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
of the Holders of Registrable Securities being sold.

(b)   By the Investors. In connection with any registration statement in which a
Holder of Registrable Securities is participating pursuant to this Agreement,
each such Holder will, if requested, furnish to the Company in writing
information regarding such Holder's ownership of Registrable Securities and, to
the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, and each Person who controls (within the meaning of the
Securities Act and the rules and regulations thereunder) the Company against all
Losses caused by, resulting from, or relating to any untrue or alleged untrue
statement of material fact contained in the Resale Registration Statement,
prospectus, or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is caused by and
contained in such information so furnished to the Company in writing by or on
behalf of such Holder expressly for use therein; provided, however, that each
Holder's obligation to indemnify the Company hereunder shall be apportioned
between each Holder based upon the net amount received by each Holder from the
sale of Registrable Securities, as compared to the total net amount received by
all of the Holders of Registrable Securities sold pursuant to such registration
statement, no such Holder being liable to the Company in excess of such
apportionment; and provided, further that each Holder's obligation to indemnify
the Company hereunder shall be apportioned between each Holder as is appropriate
to reflect the relative fault of such Holder on the one hand, and of each other
Holder on the other, in connection with the statements or omissions that
resulted in such Losses. The relative fault of each Holder on the one hand, and
each other Holder on the other, shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
supplied by such Holder and the parties' relevant intent, knowledge, information
and opportunity to correct or prevent such statement or omission.

8

--------------------------------------------------------------------------------

(c)   Notice. Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, that the failure to give such notice
shall not release the indemnifying party from its obligation, except to the
extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

(d)   Defense of Actions. In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not (so long as it shall continue to have
the right to defend, contest, litigate, and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party or if a conflict or potential conflict of interest
exists, in either of which event the indemnified party shall be reimbursed by
the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The indemnifying
party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail diligently to contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed). The indemnifying
party shall not, without the prior written consent of an indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity has been sought hereunder by such indemnified party unless (i)
such settlement includes an unconditional release of such indemnified party in
form and substance satisfactory to such indemnified party from all liability on
the claims that are the subject matter of such proceedings and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(e)   Jointly Indemnifiable Claims. Given that an Indemnified Person may be
entitled to indemnification (a "Jointly Indemnifiable Claim") from both the
Company, pursuant to this Agreement, and from any other Person, whether pursuant
to applicable law, any indemnification agreement, the organizational documents
of such Person or otherwise (the "Indemnitee-Related Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnified Person in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnified Person may have
from the Indemnitee-Related Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnified Person may have from the

9

--------------------------------------------------------------------------------

Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnified Person or the obligations of the Company hereunder. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnified Person in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the Company, and the
Indemnified Person shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 2.09(e), entitled to enforce this Section 2.09(e) against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

(f)   Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.

(g)   Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons' relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances, including the relative fault
of such Person, in connection with the statements or omissions that resulted in
Losses. The relative fault of each Person shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Person and the parties' relevant intent,
knowledge, information and opportunity to correct or prevent such statement or
omission. It is hereby agreed that it would not necessarily be equitable if the
amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, each Investor and any Affiliate of any such
Investor shall not be required to make a contribution in excess of the net
amount received by such Investor (or its Affiliate) from the sale of Registrable
Securities.

ARTICLE III

MISCELLANEOUS

Section 3.01   Inconsistent Agreements. Without the prior written consent of the
Investors holding a majority of the then-outstanding Registrable Securities, the
Company shall

10

--------------------------------------------------------------------------------



not enter into any registration rights agreement that conflicts, or is
inconsistent, with the provisions of Article II hereof.

Section 3.02   Specific Performance. Each Investor and the Company acknowledge
and agree that, in the event of any breach of this Agreement, the non-breaching
party or parties would be irreparably harmed and could not be made whole by
monetary damages. Each Investor and the Company hereby agree that, in addition
to any other remedy to which any Investor may be entitled at law or in equity,
each such Investor shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

Section 3.03   Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

Section 3.04   Entire Agreement. Except for the Purchase Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

Section 3.05   Notices. All notices and other communications hereunder shall be
in writing and shall be delivered personally, by next-day courier, by electronic
or facsimile transmission, or telecopied with confirmation of receipt to the
parties at the addresses specified below (or at such other address for a party
as shall be specified by like notice; provided that notices of change of address
shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

If to the Company, to:

S&W Seed Company
106 K Street, Suite 300 
Sacramento, California 95814
Attention: Matthew K. Szot, Chief Financial Officer
Facsimile: (559) 884-2750
Email: mszot@swseedco.com 

If to an Investor or a Holder(s), to:

The address set forth under such Investor's or Holder's name on Exhibit A
attached hereto.

11

--------------------------------------------------------------------------------



Section 3.06   Applicable Law. The substantive laws of the State of New York
shall govern the interpretation, validity, and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.

Section 3.07   Severability. The invalidity, illegality, or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

Section 3.08   Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

Section 3.09   No Third-Party Beneficiaries. Nothing in this Agreement creates
in any Person not a party to this Agreement (other than permitted assignees and
a Person indemnified pursuant to Section 2.09 hereof with respect to such
indemnification rights and any Holders of the Registrable Securities with
respect to the rights to which they are entitled hereunder) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

Section 3.10   Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and the Investors holding a majority of the then-outstanding Registrable
Securities.

Section 3.11   Waiver. Any waiver (express or implied) of any default or breach
of this Agreement shall not constitute a waiver of any other or subsequent
default or breach.

Section 3.12   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby agrees to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

S&W SEED COMPANY

 

 

By: /s/ Matthew K. Szot
    Matthew K. Szot
    Executive Vice President of Finance and
    Administration and Chief Financial Officer

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby agrees to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

INVESTOR:



MFP Partners, L.P.



By: MFP Investors LLC,
    Its General Partner

 

    

By: /s/ Ellen Lynch
    Ellen Lynch
    Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

Exhibit A

INVESTORS

 

Name and Address

MFP Partners, L.P.

c/o MFP Investors LLC
909 Third Avenue, 3rd Floor
New York, NY 10022
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

 

--------------------------------------------------------------------------------

 